Citation Nr: 0903612	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-15 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder 
claimed as due to exposure to asbestos.

2.  Whether new and material evidence has been presented 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1982 to May 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).   

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge at the RO in May 2008.  At the 
hearing, the veteran's representative indicated that the 
veteran declined to waive his right to have the RO review 
additional evidence which had been presented in April 2008.  
Subsequently, however, in August 2008 the same representative 
submitted a written statement along with additional items of 
evidence.  In the statement, the representative indicated 
that "On behalf of the veteran we hereby waive local 
consideration and jurisdiction on the listed evidence and 
request that the instant appeal be immediately forwarded to 
the Board of Veterans Appeals (BVA)/Appeals Management Center 
(AMC) for appellate action."  The Board interprets this 
waiver of the right to have the RO review additional evidence 
as applying not only to the evidence submitted with the 
August 2008 waiver, but also to all over evidence submitted 
since the most recent supplemental statement of the case, 
including the evidence presented in April 2008.  In this 
regard, the Board notes that it would not have made sense for 
the representative to do a partial waiver, as this would not 
have resulted in a quicker resolution of the claim.  
Moreover, the representative's request that the case be 
immediately forwarded to the Board is inconsistent with a 
position that the veteran and the representative still 
desired to have the RO review any of the evidence which had 
been presented previously.  Accordingly, the Board concludes 
that the appeal may be reviewed without the delay which would 
be necessitated by first remanding for further action by the 
RO.    

FINDINGS OF FACT

1.  The probative evidence of record shows no nexus between 
any asbestos exposure in service and a current respiratory 
disability.  

2.  The RO denied service connection for PTSD in July 1995 on 
the basis that the veteran had failed to provide proof of a 
stressor.  The veteran was notified in writing of the 
decision, but he did not initiate an appeal within one year 
of notification.  The RO confirmed that decision in November 
1998, and the veteran again did not initiate an appeal.

3.  The additional evidence presented since November 1998 is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.   


CONCLUSIONS OF LAW

1.  Service connection for a lung disorder, to include as 
secondary to asbestos exposure is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2008).

2.  The July 1995 and November 1998 decisions by the RO that 
denied entitlement to service connection for PTSD are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2008).

3.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I  Entitlement To Service Connection For A Lung Disorder
 Claimed As Due To Exposure To asbestos.

Service connection may be granted for disability because of a 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board notes that there is no statute specifically 
addressing service connection for asbestos-related diseases, 
nor has the VA promulgated any specific regulations for these 
types of cases.  However, in 1988 the VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See VA Department 
of Veterans Benefits (DVB) Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in the 
VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  In addition, an 
opinion by the VA General Counsel discussed the provisions of 
M21-1 regarding asbestos claims and, in part, also concluded 
that medical nexus evidence was needed to establish a claim 
based on in-service asbestos exposure.  See VAOPGCPREC 4-00.  
Based on the foregoing, the VA must analyze the veteran's 
claim for service connection for a disability that is related 
to asbestos exposure under the established administrative 
protocols.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 
31, 1997).  An asbestos-related disease can develop from 
brief exposure to asbestos.  Id.

With asbestos-related claims, the Board must determine 
whether the development procedures applicable to such claims 
have been followed.  See Ashford v. Brown, 10 Vet. App. 120, 
124- 125 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the United States 
Court of Veteran's Court indicated that the Board should have 
specifically referenced the DVB Circular and discussed the 
RO's compliance with the claim-development procedures).

With these claims, the RO must determine whether military 
records demonstrate evidence of asbestos exposure during 
service, develop whether there was pre- service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).

The radiographic changes that would be indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum.  M21-1, 
Part VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  However, 
in the case of Dyment v. West, 13 Vet. App. 141, 145 (1999), 
the Court found that provisions in former paragraph 7.68 
(predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, 
did not create a presumption of exposure to asbestos.  
Medical nexus evidence is required in claims for asbestos 
related disease related to alleged asbestos exposure in 
service.  VA O.G.C. Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).

In a written statement dated in February 2004, the veteran 
reported asbestos exposure due to the asbestos pipe linings 
on the ship he was on in 1983 and 1984.  He also reported 
that he was again exposed while working in a shipyard in 
service.  According to the veteran's form DD-214 and service 
records, the veteran's military occupational specialty in the 
Navy was Seaman.  It was noted that his military education 
had included courses in being a Fireman, General Damage 
Control, and Small Boat Repair.  In the testimony which he 
presented in May 2008, he stated that there was asbestos on 
the ship he was assigned because it was built in the 1960's.  
He reported doing work such as taking off exhaust manifold 
pipes that had asbestos on them.  

For the sake of analyzing the veteran's claim, the Board will 
accept the contention that the veteran was exposed to 
asbestos while in service.  

Service medical records are negative for any complaints, 
findings, or diagnosis of a disability due to asbestos 
exposure.  The Report of Medical History given for the 
purpose of separation in May 1984 reflects that the veteran 
denied having shortness of breath, pain or pressure in the 
chest, or a chronic cough.  The Report of Medical Examination 
given at that time reflects that the veteran's lungs and 
chest were normal.  

The Board notes that the post service evidence of record 
contains treatment records pertaining to respiratory 
problems.  For example, a VA treatment record dated in 
November 2003 reflects that the veteran had a history of 
smoking half a pack of tobacco a day.  Following examination, 
the assessment was chronic obstructive pulmonary disease.  
The veteran was instructed to stop smoking.  He stated that 
he did not wish to attend a smoking cessation clinic.  There 
was no mention of asbestos.  

Similarly, another VA treatment record dated in November 2003 
reflects that the veteran complained of right upper quadrant 
pain.  He reported that he had been told five to six days 
earlier that he might have pneumonia, and had been placed on 
antibiotics.  He reported smoking half a pack a day of 
cigarettes for at least 20 to 30 years.  A VA record dated in 
December 2003 indicates that the veteran had a diagnosis of 
mild chronic obstructive disease due to smoking.  The records 
do not contain any mention of asbestos.  

A VA treatment record dated in December 2003 noted that a CT 
scan had shown a nodule in the right middle lobe.  It was 
noted that the veteran was a smoker, and had given a history 
of asbestos exposure.  The treating physician concluded that 
in light of this, they needed to rule out malignancy.  A VA 
treatment record dated in January 2004 reflects that a 
bronchoscopy had been performed and the bronchoalveolar 
lavage and bronchial brushings were negative for malignancy.  

A VA treatment record dated in April 2004 reflects that 
further diagnostic procedures gave results that were 
consistent with fungal microorganisms consistent with 
histoplasmosis.  The treating physician noted that the 
veteran had a history of working in Kentucky, Tennessee and 
Missouri moving old log cabins, and this required a lot of 
digging in the dirt.  

After reviewing the medical evidence, the Board notes that 
treating physicians have attributed the veteran's lung 
problems to smoking and to histoplasmosis infection, but no 
competent medical evidence has been presented linking a 
current lung disorder to any possible asbestos exposure 
during service.  The fact that the veteran's own account of 
the being exposed to asbestos was recorded in his medical 
records is not sufficient to support the claim.  In LeShore 
v. Brown, 8 Vet.App. 406, 409 (1995), the Court held that  
"Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence...[and] a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional."

Moreover, the Board notes that the connection between 
respiratory problems and smoking is well known.  The Board 
finds that the veteran's history of smoking provides evidence 
against this claim.  

Furthermore, the Board notes that the medical evidence that 
is of record contains no finding of any of the conditions 
listed earlier as indicative of asbestos exposure.  The 
medical evidence does not show radiographic changes that 
would be indicative of asbestos exposure such as interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  The absence of these conditions further supports 
the conclusion that the cause of the veteran's respiratory 
conditions is not asbestos exposure.

The veteran's own opinion that his current lung problems are 
related to asbestos exposure in service is not sufficient to 
support the claim.  The Court has held that lay persons, such 
as the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet.App. 492, 494-5 (1992).  Therefore, after a careful 
review of the record, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for a lung disorder claimed as due to asbestos exposure.  




II.  Whether New And Material Evidence Has Been Presented To 
Reopen A Claim For Service Connection For Post-Traumatic 
Stress Disorder (PTSD).

The appellant contends that the RO committed error in 
refusing to reopen and grant his claim for service connection 
for PTSD.  He asserts that the disorder was incurred in 
service as a result of the Marine barracks attack in Beirut.  

The appellant's claim for service connection for PTSD was 
previously denied by the RO in July 1995.  The previously 
considered evidence included the veteran's service medical 
records which were negative for any references to PTSD or any 
other psychiatric disorder.  The report of a medical history 
given by the veteran for the purpose of separation from 
service in May 1984 reflects that he denied having 
depression, excessive worry, or nervous trouble of any sort.  
The report of a medical examination conducted at that time 
shows that psychiatric evaluation was normal.  

Also of record was the veteran's DD 214 which reflected that 
he was a Seaman in the United States Navy.  His awards and 
decorations did not include any which are awarded exclusively 
for combat service.  Various other service personnel records 
were also obtained, but again there was no mention of combat 
or any other stressor.  

In a written statement received in 1994, the veteran reported 
claimed stressors including being aboard a ship which carried 
explosives and ordnance, and being aboard a ship one mile off 
the coast of Lebanon during the bombing of Marine barracks.  
He recounted that the ship was placed on general quarters 
alert, and thinking of all those men who were killed really 
bothered him.  

Also of record were several post service treatment records.  
A summary from the Central State Hospital dated in June 1993 
reflects diagnoses of recurrent major depression, alcohol 
dependence, and self induced gunshot would to the right foot.  
A letter dated in March 1995 from the Central Georgia Mental 
Health Center reflects that the veteran had been diagnosed 
with PTSD.  

Finally, the previously considered evidence included the 
report of a VA PTSD examination conducted in December 1994.  
The report shows that the veteran reported that he was at 
Lebanon for 9 months, and the embassy exploded with a suicide 
bombing and barracks were also bombed with 135 people killed.  
He further reported that helicopters started evaluating the 
Marines.  Following examination, the diagnoses were PTSD, 
chronic with depression, severe, competent, unemployable; and 
(2) ETOH abuse, episodic excessive drinking.  VA treatment 
records dated in 1994 contains similar information.  

In the decision of July 1995, the RO noted that there was 
medical evidence containing a diagnosis of PTSD, but that the 
veteran had not provided sufficient evidence to demonstrate 
the occurrence of a stressor during service which would 
support such a diagnosis.  More specifically, it was noted 
that there was no evidence that the veteran was in close 
proximity to the attack on the U.S. Embassy or the Marine 
barracks, or that he was involved in any follow up operations 
concerning the attacks.  It was further stated that service 
on a ship which carries ammunition is not  in itself a 
qualifying stressor.  Accordingly, the RO denied the claim.  
The veteran was notified of the decision, but did not submit 
a notice of disagreement.  The July 1995 decision is final 
based upon the evidence then of record. 38 U.S.C.A. § 7105.  

The veteran requested that his claim for service connection 
for PTSD be reopened in August 1998, but that request was 
denied by the RO in November 1998.  The additional evidence 
which was presented at that time included a treatment record 
from the River Edge Behavioral Health Center dated in 
September 1998 reflecting a diagnosis of PTSD, documents from 
the Social Security Administration pertaining to a claim for 
disability benefits with that organization, and lay 
statements from relatives and acquaintances that were to the 
effect that the veteran was a different person after 
returning from service.  Again, the veteran did not file a 
notice of disagreement with the decision and it became final.  

In December 2003, the veteran requested that his claim be 
reopened.  The RO denied that request, and the veteran 
perfected the current appeal.  A claim will be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §5108; 
38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  In 
making this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).   

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001. See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his claim 
was filed in December 2003, the regulations in effect since 
August 29, 2001, are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

The Board finds that the evidence added to the file in the 
context of the attempt to reopen the claim of entitlement to 
service connection for PTSD fails to address the inadequacies 
of the appellant's claim at the time of the prior denials.  
In this respect, the additional evidence submitted does not 
contain any new evidence to show that the veteran was 
subjected to a stressor during service.

The Board notes that the veteran's testimony which he gave 
during a hearing held before the undersigned Veterans Law 
Judge in May 2008 is not sufficient to reopen the claim.  He 
reported that he was part of a multi-national peace keeping 
force, and that on the morning when the Marine Corps barracks 
was attacked, they were just off the coast of Lebanon.  He 
said that the ship had guns, but they were not allowed to 
shoot them.  He also stated that helicopters left his ship, 
and the captain was screaming.  The Board finds that, in 
essence, his current testimony simply duplicates the 
contentions which he made at the time of his original claim.  
For that reason, the testimony may not be considered to be 
new and material evidence.  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).  Similarly, a written stressor 
statement from the veteran dated in February 2004 and various 
lay statements such as one dated in April 2006 from the 
veteran's wife are likewise duplicative of the previously 
considered evidence as they contain no new information.  

The Board also notes that numerous additional post service 
medical records have been presented.  However, the records do 
not add any new relevant information.  The records are all 
from many years after service.  Although some of the records 
contain a diagnosis of PTSD, the previously considered 
evidence also included records containing that same 
diagnosis.  It was not lack of a diagnosis which resulted in 
the prior denials, but lack of proof of a stressor.  
Moreover, the Board notes that some of the treatment records 
reflect that the diagnosis of PTSD was based on accounts of 
stressors that clearly were not accurate.  For example, a 
treatment record dated in October 2000 includes a history of 
having fought in Vietnam.  As the veteran's period of service 
did not begin until several years after the end of the 
Vietnam era, such a history was clearly erroneous.  

The veteran has also presented additional documents from the 
Social Security Administration reflecting that he was awarded 
disability benefits due to a psychiatric disorder.  However, 
none of the documents from the Social Security Administration 
contain any opinion relating a current disorder to service, 
nor is there any verification of a PTSD stressor.  

Consequently, the Board finds that the evidence received 
since the prior decision regarding the claim for service 
connection for PTSD is not sufficiently significant to 
warrant reconsideration of the merits of the claim.  The 
additional evidence presented is cumulative and redundant, 
and does not raise a reasonable possibility of substantiating 
the claim.  As the evidence received since the prior decision 
to deny service connection for PTSD is not new and material, 
the claim for service connection for that disorder may not be 
reopened.  The prior decisions denying the claim remain 
final.  


III. Duty to Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a), requires VA to assist a 
claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to 
notify claimants of what they must do to substantiate their 
claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letter dated in January 2004, the veteran was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  The Board also notes that the veteran was 
adequately informed through January 2004 letter of the 
definition of new and material evidence, and what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The veteran's initial duty-to-assist 
letter was provided before the adjudication of his claims.  
The January 2004 letter noted that the claim for PTSD had 
previously been denied, and advised him that he must submit 
new and material which related to an unestablished fact 
necessary to substantiate the claim.  Although the RO did not 
specifically explain the reason why the claim was previously 
denied (i.e., lack of stressor to support a diagnosis of 
PTSD) this was harmless error as the letter specifically 
requested that he provide details of the stressful incident 
in service.  The essential point is that he was given notice 
as to the type of evidence that he needed to submit to reopen 
his claim.  A reasonable person could be expected to 
understand from the notice what was needed.  Moreover, actual 
knowledge of what type of evidence is need to reopen the 
claim is established by statements or actions by the veteran 
and his representative that demonstrate an awareness of what 
was necessary to substantiate his claim.  In this regard, the 
veteran submitted a stressor statement in February 2004.  
Thus, any deficiency in the VCAA notification letter was non-
prejudicial as it did not affect the essential fairness of 
the adjudication.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006).  

In addition, he was notified regarding the assignment of 
disability ratings and effective dates in a letter dated in 
April 2008 prior to transfer of the case to the Board.  
Moreover, with respect to the Dingess requirements, in light 
of the Board's denial of the veteran's claims, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.  The VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Board also finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for equitable resolution of the issues has been 
obtained.  His service medical records and post service 
treatment records have been obtained.  His Social Security 
Administration records were also obtained.  He has had a 
hearing.  The Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  The Board notes that the veteran has not been 
afforded VA examinations, but the Board concludes that such 
examinations are not warranted.  With respect to the claim 
for PTSD, the Board notes that a VA examination would not 
provide information which would corroborate a claimed 
stressor.  

With respect to the claim for a lung disorder, to include as 
secondary to asbestos exposure, the Board finds that an 
examination is not warranted as there is no basis to conclude 
that the veteran's current lung problems may be related to 
service.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in initial service connection claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.

As is discussed above, there is already medical evidence that 
the veteran currently has a lung disorder.  However, there is 
no indication that it may be related to service.  On the 
contrary, there is already medical opinion evidence of record 
relating the lung problems to factors other than service, 
such as smoking and histoplasmosis.  Thus, there is already 
an adequate basis to decide the claim, and an examination is 
not warranted.  In sum, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary under the mandate of the 
VCAA. 





	(CONTINUED ON NEXT PAGE)


ORDER

1.  Service connection for a lung disorder, to include a 
secondary to asbestos exposure is denied.

2.  The request to reopen a claim for service connection for 
PTSD is denied. 




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


